     Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 1 of 38 Page ID #:1




 1 Raymond P. Boucher, State Bar No. 115364
     ray@boucher.la
 2 Maria L. Weitz, State Bar No. 268100
     weitz@boucher.la
 3 Jean Sedlak, State Bar No. 267659
     Sedlak@boucher.la
 4 BOUCHER LLP
   21600 Oxnard Street, Suite 600
 5 Woodland Hills, California 91367-4903
   Tel: (818) 340-5400
 6 Fax: (818) 340-5401
 7 Attorneys for Plaintiff and the Putative
   Class
 8
 9                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
10
11 SARA DEROSA, Individually, and On          Case No.
   Behalf of others similarly situated,
12                                            CLASS ACTION COMPLAINT
13              Plaintiff,                    1. UNPAID OVERTIME -
         v.                                   VIOLATION OF FLSA
14                                            2. UNPAID OVERTIME -
                                              VIOLATION OF NYLL
15 VIACOMCBS INC.; CBS                        3. UNLAWFUL DEDUCTIONS -
   TELEVISION STUDIOS, A
                                              VIOLATION OF NYLL
16 DIVISION OF CBS STUDIOS, INC.;             4. FAILURE TO PROVIDE WAGE
   SESSIONS PAYROLL
17 MANAGEMENT, INC.; FIRSTHAND                STATEMENT - VIOLATION OF
   PRODUCTIONS, INC.; EAST END                NYLL
18 PRODUCTIONS, INC.; SNAPSHOT                5. FAILURE TO PROVIDE WAGE
                                              NOTICES - VIOLATION OF NYLL
19 PRODUCTIONS, INC.; GAIL                    6. CONVERSION
   LEVINE; GREGG LEVINE; BOARD
20 OF TRUSTEES OF THE AFTRA                   7. FAILURE TO TIMELY PAY
   RETIREMENT FUND; BOARD OF                  WAGES - VIOLATION OF NYLL
21 TRUSTEES OF THE SAG                        8. FRAUDULENT FILING OF
                                              INFORMATION RETURNS -
22 PRODUCERS PENSION PLAN;                    VIOLATION OF 26 U.S.C. § 7344
   BOARD OF TRUSTEES OF THE
                                              9. BREACH OF FIDUCIARY DUTY
23 SAG-AFTRA HEALTH PLAN; and                 – VIOLATION OF ERISA
   DOES 1-50,
24                                            10. ACCOUNTING
25                 Defendants.
26
27
28
     00153810.21


                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 2 of 38 Page ID #:2




 1            Plaintiff SARA DEROSA, on behalf of herself and all other similarly situated
 2 individuals, as defined below, hereby alleges the following facts and claims against
 3 defendants SESSIONS PAYROLL MANAGEMENT, INC., a California Corporation
 4 (“Sessions Payroll”), FIRSTHAND PRODUCTIONS, INC., a California Corporation
 5 from approximately January 2014 until it was dissolved in February 2016, EAST
 6 END PRODUCTIONS, INC., a California Corporation from approximately February
 7 2016 until it was dissolved in approximately January 2018, SNAPSHOT
 8 PRODUCTIONS, INC., a California Corporation from approximately 2017 until it
 9 was dissolved in approximately February 2020, Gail Levine, and Gregg Levine
10 (collectively “Payroll and Staffing Defendants”); VIACOMCBS INC., a Delaware
11 Corporation, CBS TELEVISION STUDIOS, a division of CBS STUDIOS, INC., a
12 Delaware Corporation (collectively “CBS”); and DOES 1-50 (Payroll and Staffing
13 Defendants, CBS, and DOES 1-50 collectively “Employer Defendants”), and the
14 BOARD OF TRUSTEES OF AFTRA RETIREMENT FUND, BOARD OF
15 TRUSTEES OF SCREEN ACTORS GUILD PRODUCERS PENSION PLAN, and
16 BOARD OF TRUSTEES OF SAG-AFTRA HEALTH PLAN 1 (collectively “Plan
17 Defendants”) (Employer Defendants and Plan Defendants collectively “Defendants”)
18 and respectfully requests a trial by jury of all issues and causes of action so triable.
19                                     INTRODUCTION
20            1.    This case exposes a complex and sophisticated scheme of theft and fraud
21 that Defendants engaged in over a number of years. Defendants would have gotten
22 away with it if not for the vigilance and tireless efforts of the plaintiff, SARA
23 DEROSA (“Plaintiff”) who is the only Class Member to have figured out what
24 Defendants were doing and who tried to stop it. Yet, despite her efforts over many
25 years, Defendants stonewalled and ignored her, hoping she would simply go away.
26
27   1
     The SAG Health Plan and AFTRA Health Plan were two separate entities until
28 their merger in 2017, when they became the SAG-AFTRA Health Plan.
     00153810.21

                                                3
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 3 of 38 Page ID #:3




 1 But, instead of giving up, Plaintiff brings this class action lawsuit on behalf of all
 2 affected Class Members to compensate them for Defendants’ acts of wrongdoing.
 3            2.   In 2014, Plaintiff discovered that, since 2010, her wages paid through
 4 Sessions Payroll had not been reported to the Social Security Administration (“SSA”)
 5 or Internal Revenue Service (“IRS”). This problem continued after Plaintiff began
 6 working on “Madam Secretary” in September 2014. Upon information and belief,
 7 deductions that had been made from her wages for Medicare, Social Security, Federal
 8 income tax, New York State income tax, and New York City income tax were not
 9 remitted to the proper government agencies. Plaintiff also discovered that her earnings
10 were being underreported, and employer contributions were being underpaid, to her
11 pension plan and health plan. Plaintiff also discovered that other stand-ins and
12 background actors, working on shows such as “The Good Fight,” “Bull,”
13 “BrainDead” and “Madam Secretary,” were being subjected to the same practices.
14            3.   This conduct, as set forth in this Complaint, violates a number of federal
15 and state laws protecting employees. Since 2014, Plaintiff has made numerous
16 complaints to Sessions Payroll and to her health and retirement plans about the
17 problem. While Sessions Payroll acknowledged that it was aware of the problem, and
18 that many people had been affected, it failed to take any remedial action. Nor did the
19 health and retirement plans take any steps to remedy the problem. Thereafter, Plaintiff
20 alerted CBS management to what she had found, and implored them to investigate the
21 problem. Unfortunately, CBS management did nothing. Having no other viable
22 choice, in order to protect herself and the other Class Members, Plaintiff brings this
23 class action lawsuit.
24            4.   This class action complaint challenges Defendants’ past and ongoing
25 unlawful practices and policies on behalf of Plaintiff and current and former non-
26 exempt hourly employees who worked for Employer Defendants as “background
27 actors” or “stand-ins” whose rights Defendants violated and continue to violate under
28 the Fair Labor Standards Act (“FLSA”), the New York Labor Law (“NYLL”), New
     00153810.21

                                                4
                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 4 of 38 Page ID #:4




 1 York Common Law, 26 U.S.C. § 7434(a), and the Employee Retirement Income
 2 Security Act of 1974 (“ERISA”) during the applicable statutory period (collectively
 3 “Class Members” and “Class Period”).2
 4            5.   With respect to Plaintiff and Class Members, the Employer Defendants
 5 have uniformly and systematically:
 6                 a. Failed and continue to fail to pay them overtime compensation for
 7                    every hour worked over 40 per week based on the appropriate regular
 8                    rate of pay in violation of the FLSA, 29 U.S.C. §§ 201, et seq. the
 9                    NYLL, Article 19, §§ 650, et seq. and 12 N.Y.C.R.R. § 142-2.2;
10                 b. Made unlawful deductions from their wages in violation of NYLL §
11                    193;
12                 c. Failed and continue to fail to furnish them with a statement with every
13                    payment of wages listing the name of the employer, the address and
14                    phone number of the employer, the correct rate or rates of pay, the
15                    regular rate of pay, the correct overtime rate of pay, and a truthful
16                    description of each of the deductions from their wages in violation of
17                    NYLL § 195(3);
18                 d. Failed and continue to fail to provide them with a notice at the time
19                    of hiring containing the rates of pay and basis thereof, the regular rate
20                    of pay, the overtime rate of pay, the name of the employer, the
21                    physical address of the employer’s main office or principal place of
22                    business, and a mailing address if different, and a telephone number
23                    of the employer, in violation of NYLL § 195(1);
24                 e. Converted their wages in violation of New York law;
25
     2
26  Further defined below as “FLSA Collective Class Members,” “New York Wage
   and Hour Class Members,” “Fraudulent Information Returns Class Members,”
27 “AFTRA Retirement Plan Class Members,” “SAG Producers Pension Plan Class
28 Members,” and “SAG-AFTRA Health Plan Class Members.”
     00153810.21

                                                 5
                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 5 of 38 Page ID #:5




 1                  f. Failed to pay them their wages earned at least semi-monthly in
 2                     violation of NYLL § 191(1)(d); and
 3                  g. Filed fraudulent information returns for them in violation of 26
 4                     U.S.C. § 7434(a).
 5            6.    Employer Defendants also underreported Plaintiff’s and Class Members’
 6 wages to the Plans, and underpaid contributions they owed to the Plans for the benefit
 7 of Plaintiff and Class Members. The Plan Defendants uniformly and systematically
 8 failed to take action in response, in breach of their fiduciary duties pursuant to 29
 9 U.S.C. § 1109(a).
10                               JURISDICTION AND VENUE
11            7.    This Court has exclusive jurisdiction over this action under 28 U.S.C. §
12 1331, 29 U.S.C. § 216(b), and 29 U.S.C. § 1132(e)(l). This Court has supplemental
13 jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.
14            8.    Jurisdiction is proper in the Central District of California pursuant to the
15 Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2), because at least one Class
16 Member is of diverse citizenship from one Defendant, there are more than 100 Class
17 Members, and the aggregate amount in controversy exceeds $5,000,000.00, exclusive
18 of interest and costs.
19            9.    Venue is proper in the Central District of California pursuant to 28 U.S.C.
20 § 1391(b)(2)-(3) because a substantial part of the events giving rise to the claims asserted
21 in this action occurred in this judicial district and because multiple Defendants reside in
22 this judicial district. Venue is also proper in this judicial district pursuant to 29 U.S.C. §
23 1132(e)(2) because some of the fiduciary breaches for which relief is sought occurred
24 in this district, the SAG Producers Pension Plan and SAG-AFTRA Health Plan are
25 administered in this district, and multiple Defendants reside in this district.
26                                           PARTIES
27            10.   Plaintiff SARA DEROSA is an individual over the age of eighteen (18)
28 and is a New York citizen residing in New York City. At all relevant times alleged
     00153810.21

                                                  6
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 6 of 38 Page ID #:6




 1 herein, Plaintiff has been employed by Employer Defendants as a stand-in and has
 2 been an “employee” as that term is used under the FLSA and NYLL. Throughout the
 3 applicable statutory period, Plaintiff was subject to various policies, procedures, and
 4 practices implemented by the Employer Defendants that, as alleged herein, were and
 5 are in violation of the FLSA, the NYLL, New York common law, and 26 U.S.C. §
 6 7434(a). Throughout the applicable statutory period, Plaintiff has been a participant
 7 in each of the Plans within the meaning of 29 U.S.C. § 1002(7), and was subjected to
 8 the various policies, procedures, and practices implemented by each of the Plan
 9 Defendants that, as alleged herein, violated their fiduciary duties pursuant to 29
10 U.S.C. § 1109(a). As a result, Plaintiff has received reduced contributions to the Plans
11 from the Employer Defendants, resulting in a reduction of the benefits she is owed
12 under the Plans.
13            11.   Defendant Gail Levine is an executive and/or owner of SESSIONS
14 PAYROLL MANAGEMENT, INC., SNAPSHOT PRODUCTION, INC., and/or the
15 other Payroll and Staffing Defendants, and/or DOE Defendants 1-50. Upon
16 information and belief, at all relevant times alleged herein, she, along with Gregg
17 Levine and/or DOE Defendants 1-50, controlled the operations and determined the
18 policies and practices of the Payroll and Staffing Defendants, and/or DOE Defendants
19 1-50, including, but not limited to, how employees are and were compensated, the
20 deductions withheld from their wages, the remittance of such deductions to the proper
21 government agencies, the filing of information returns, and the reporting of earnings
22 and transmission of contributions to Plaintiff’s and Class Members’ health and
23 pension plans. Defendant Gail Levine was and remains an “employer” within the
24 meaning of the FLSA and NYLL.
25            12.   Defendant Gregg Levine is an executive and/or owner of EAST END
26 PRODUCTIONS, INC. and/or the other Payroll and Staffing Defendants, and/or DOE
27 Defendants 1-50. Upon information and belief, at all relevant times alleged herein,
28 he, along with Gail Levine and/or DOE Defendants 1-50, controlled the operations of
     00153810.21

                                               7
                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 7 of 38 Page ID #:7




 1 and determined the policies and practices of the Payroll and Staffing Defendants,
 2 and/or DOE Defendants 1-50, including, but not limited to, how employees are and
 3 were compensated, the deductions withheld from their wages, the remittance of such
 4 deductions to the proper government agencies, and the reporting of earnings and
 5 transmission of contributions to Plaintiff’s and Class Members’ health and pension
 6 plans. Defendant Gregg Levine was and remains an “employer” within the meaning
 7 of the FLSA and NYLL.
 8            13.       Upon information and belief, Gail Levine and Gregg Levine are closely
 9 related to one another.
10            14.       Defendant SESSIONS PAYROLL MANAGEMENT, INC., is a
11 California Corporation with a principle place of business at 303 North Glenoaks
12 Boulevard, Suite 910, Burbank, California 91502. Throughout the maximum statute
13 of limitations period, SESSIONS PAYROLL MANAGEMENT, INC. has been an
14 “employer” under the NYLL and FLSA. Upon information and belief, the amount of
15 qualifying annual volume of business for Defendant SESSIONS PAYROLL
16 MANAGEMENT, INC. has exceeded $500,000, and Defendant SESSIONS
17 PAYROLL MANAGEMENT, INC. is engaged in interstate commerce. Gail Levine
18 is identified as a Senior Vice President of SESSIONS PAYROLL MANAGEMENT,
19 INC.            on   the     company’s    website.3   Defendant   SESSIONS    PAYROLL
20 MANAGEMENT, INC. was identified as an employer on Plaintiff’s and Class
21 Members’ wage statements and W-2s in 2017.
22            15.       Defendant FIRSTHAND PRODUCTIONS, INC. was registered as a
23 California Corporation from approximately January 2014 until it was dissolved in
24 approximately February 2016. Defendant FIRSTHAND PRODUCTIONS, INC.’s
25 principle place of business was at 225 East Broadway, Suite 315, Glendale, California
26
27   3
    See Contact Information, SESSIONS PAYROLL MANAGEMENT INC.
28 https://www.sessionspayroll.com/contact-us/ (last visited Mar. 13, 2020).
     00153810.21

                                                     8
                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 8 of 38 Page ID #:8




 1 91205. According to the Statement of Information filed with the California Secretary
 2 of State on February 2, 2014, the “TYPE OF BUSINESS OF [FIRSTHAND
 3 PRODUCTIONS, INC.]” was “PRODUCTION BACKGROUND EXTRAS.” At all
 4 relevant times alleged herein, FIRSTHAND PRODUCTIONS, INC. has been an
 5 “employer” under the NYLL and FLSA. Upon information and belief, from
 6 approximately January 2014 until approximately February 2016, the amount of
 7 qualifying annual volume of business for Defendant FIRSTHAND PRODUCTIONS,
 8 INC. exceeded $500,000, and FIRSTHAND PRODUCTIONS, INC. was engaged in
 9 interstate commerce. Defendant FIRSTHAND PRODUCTIONS, INC. was identified
10 as an employer on Plaintiff’s and Class Members’ wage statements and W-2s from
11 approximately 2014 through approximately early 2016.
12            16.   Defendant EAST END PRODUCTIONS, INC. was registered as a
13 California Corporation from approximately February 2016 until it was dissolved in
14 approximately January 2018. Defendant EAST END PRODUCTIONS, INC.’s
15 principle place of business was 225 East Broadway, Suite 301B, Glendale, California
16 91205. According to its Statement of Information filed with the California Secretary
17 of State on August 16, 2017, Gregg Levine was the company’s Chief Executive
18 Officer, Secretary, Chief Financial Officer, and sole director. According to the
19 company’s website, EAST END PRODUCTIONS, INC. provided background extras
20 to productions.4 At all relevant times alleged herein, EAST END PRODUCTIONS,
21 INC. has been an “employer” under the NYLL and FLSA. Upon information and
22 belief, from approximately February 2016 until approximately January 2018, the
23 amount of qualifying annual volume of business for Defendant EAST END
24 PRODUCTIONS, INC. exceeded $500,000, and EAST END PRODUCTIONS, INC.
25 was engaged in interstate commerce. Defendant EAST END PRODUCTIONS, INC.
26
27   4
    See EAST END PRODUCTIONS INC., http://east-end-productions.com/about.html (last
28 visited Mar. 12, 2020).
     00153810.21

                                              9
                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 9 of 38 Page ID #:9




 1 is and was subject to the overtime requirements of the FLSA. Defendant EAST END
 2 PRODUCTIONS, INC. was identified as an employer on Plaintiff’s and Class
 3 Members’ wage statements and W-2s from approximately early 2016 through
 4 approximately 2017.
 5            17.   Defendant SNAPSHOT PRODUCTIONS, INC. was a California
 6 Corporation from approximately 2017 until it was dissolved in approximately
 7 February 2020, with its principle place of business at 303 N. Glenoaks Blvd., Suite
 8 200, Burbank, CA 91502. According to its Statement of Information filed with the
 9 California Secretary of State on November 27, 2017, Gail Levine was the company’s
10 Chief Executive Officer, Secretary, Chief Financial Officer, and sole director. At all
11 relevant times alleged herein, SNAPSHOT PRODUCTIONS, INC. has been an
12 “employer” under the NYLL and FLSA. Upon information and belief, the amount of
13 qualifying annual volume of business for Defendant SNAPSHOT PRODUCTIONS,
14 INC. exceeded $500,000, and SNAPSHOT PRODUCTIONS, INC. engaged in
15 interstate commerce. Defendant SNAPSHOT PRODUCTIONS, INC. was identified
16 as Plaintiff’s and Class Members’ employer on their wage statements and W-2s from
17 approximately 2017 through 2020.
18            18.   Upon information and belief, Gail Levine, Gregg Levine, and DOES 1-
19 50, created and dissolved Payroll and Staffing Defendants, and/or DOE Defendants
20 1-50, in order to insulate their ill-gotten gains from lawsuits.
21            19.   Defendant VIACOMCBS INC. is an American mass media company
22 with interests primarily in commercial broadcasting, publishing, and television. Its
23 headquarters are located at 51 West 52nd St., New York, New York 10019 and it is
24 organized under the laws of the State of Delaware. At all relevant times,
25 VIACOMCBS INC. has been registered to do business in California, has had offices
26 in Los Angeles, California, and has conducted substantial business in California.
27 VIACOMCBS INC. is an “employer” under the NYLL and FLSA. Upon information
28 and belief, the amount of qualifying annual volume of business for Defendant
     00153810.21

                                               10
                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 10 of 38 Page ID #:10




 1 VIACOMCBS INC. exceeds $500,000 and VIACOMCBS INC. is engaged in
 2 interstate commerce.
 3            20.   Defendant CBS TELEVISION STUDIOS, a division of CBS STUDIOS,
 4 INC., is an American mass media company with interests primarily in commercial
 5 broadcasting, publishing, and television. Its headquarters are located at 4024 Radford
 6 Avenue, Studio City, California 91604, and it transacted business in California by
 7 employing numerous Class Members in the Los Angeles area to work on various
 8 productions. It is an “employer” under the NYLL and FLSA. Upon information and
 9 belief, the amount of qualifying annual volume of business for Defendant CBS
10 TELEVISION STUDIOS exceeded $500,000 and CBS TELEVISION STUDIOS is
11 engaged in interstate commerce.
12            21.   Throughout the maximum statute of limitations period, Payroll and
13 Staffing Defendants, and/or DOE Defendants 1-50, provided services to
14 VIACOMCBS INC., and CBS TELEVISION STUDIOS. Such services included, but
15 are not limited to, payroll services such as payroll compliance, making and
16 transmitting payroll deductions and Retirement Plan and Health Plan contributions,
17 and staffing services.
18            22.   At all relevant times, the Employer Defendants jointly employed
19 Plaintiff and the other Class Members and together formed a “single integrated
20 enterprise.”
21            23.   Defendant BOARD OF TRUSTEES OF THE AFTRA RETIREMENT
22 FUND administers the AFTRA Retirement Fund, and is located at 261 Madison
23 Avenue, 7th Floor, New York, New York 10016. The BOARD OF TRUSTEES OF
24 THE AFTRA RETIREMENT FUND is made up of representatives from SAG-
25 AFTRA and contributing industry employers. The BOARD OF TRUSTEES OF THE
26 AFTRA RETIREMENT FUND has been the fiduciary of the AFTRA Retirement
27 Fund at all relevant times alleged herein.
28            24.   Defendant BOARD OF TRUSTEES OF THE SAG PRODUCERS
     00153810.21

                                                11
                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 11 of 38 Page ID #:11




 1 PENSION PLAN administers the SAG Producers Pension Plan, and is located at 3601
 2 West Olive Avenue, Burbank, California 91505. The BOARD OF TRUSTEES OF
 3 THE SAG PRODUCERS PENSION PLAN is made up of representatives from the
 4 Screen Actors Guild and contributing industry employers. The BOARD OF
 5 TRUSTEES OF THE SAG PRODUCERS PENSION PLAN has been the fiduciary
 6 of the SAG Producers Pension Plan at all relevant times alleged herein.
 7            25.   Defendant BOARD OF TRUSTEES OF THE SAG-AFTRA HEALTH
 8 PLAN governs the SAG-AFTRA Health Plan, and is located at 3601 West Olive
 9 Avenue, Burbank, California 91505. The BOARD OF TRUSTEES OF THE SAG-
10 AFTRA HEALTH PLAN is made up of representatives from SAG-AFTRA and
11 contributing industry employers. The BOARD OF TRUSTEES OF THE SAG-
12 AFTRA HEALTH PLAN has been the fiduciary of the SAG-AFTRA Health Plan at
13 all relevant time alleged herein.
14            26.   Due to the complex and secretive nature of Defendants’ scheme, not all
15 facts regarding each Defendant’s role in it are known at this time. Plaintiff will amend
16 the Complaint to add additional allegations following discovery if it is warranted.
17            27.   The true names and capacities of DOE Defendants 1-50, inclusive, are
18 unknown to Plaintiff at this time, and Plaintiff therefore sues such DOE Defendants
19 under fictitious names. Plaintiff is informed and believes, and thereon alleges, that
20 each Defendant designated as a DOE Defendant is in some manner highly responsible
21 for the occurrences alleged herein, and that Plaintiff’s and Class Members’ injuries
22 and damages, as alleged herein, were proximately caused by the conduct of such DOE
23 Defendants. Plaintiff will seek leave of the court to amend this Complaint to allege
24 the true names and capacities of such DOE Defendants when ascertained.
25                                       THE PLANS
26            28.   The AFTRA Retirement Plan, the SAG Producers Pension Plan, and the
27 SAG-AFTRA Health Plan are and at all times have been “multiemployer plans” as
28 defined in ERISA, 29 U.S.C. § 1002(37).
     00153810.21

                                               12
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 12 of 38 Page ID #:12




 1            29.   They were established and maintained in accordance with collective
 2 bargaining agreements between SAG-AFTRA (or its predecessor organizations) and
 3 employers in the recording, broadcasting, advertising, and other industries pursuant
 4 to Trust Agreements.
 5            30.   The BOARD OF TRUSTEES OF THE AFTRA RETIREMENT FUND,
 6 the BOARD OF TRUSTEES OF THE SAG PRODUCERS PENSION PLAN, and
 7 the BOARD OF TRUSTEES OF THE SAG-AFTRA HEALTH PLAN are fiduciaries
 8 of their respective Plans as defined in 29 U.S.C. §§ 1102(a), and 1002(21)(A), and
 9 have the authority and duty to collect contributions from the Employer Defendants.
10            31.   Pursuant   to    applicable   collective   bargaining   agreements   and
11 participation agreements, at all relevant times herein, the Employer Defendants were
12 required to make contributions to the AFTRA Retirement Fund, the SAG Producers
13 Pension Plan, and the SAG-AFTRA Health Plan, for work performed by Plaintiff and
14 Class Members.5
15            32.   The formula used to determine Plaintiff’s and Class Members’
16 entitlement to pension and health benefits under the Plans is based upon contributions
17 made to the Plans by Employer Defendants.
18                                  FACTUAL ALLEGATIONS
19            33.   In approximately 2014, Plaintiff checked her Social Security Earnings
20 Record and discovered that her wages paid through Sessions Payroll each year since
21
22   5
       See, e.g., Your Benefits Under the AFTRA Retirement Plan, AFTRA RETIREMENT
23   FUND SUMMARY PLAN DESCRIPTION (SPD), at 4 (June 2019), available at
24   https://aftraretirement.org/docs/default-source/default-document-library/2019_aftra-
     retirement-fund_spd_rev-b_new-final_w-nav-links.pdf?sfvrsn=0 (last accessed
25   February 3, 2020); About Us, SAG PRODUCERS PENSION PLAN, available at
26   https://www.sagaftraplans.org/sag-pension/about-us (last accessed February 3,
     2020); SAG-AFTRA Health Plan, SUMMARY PLAN DESCRIPTION, at 8 (December
27   2018), available at https://www.sagaftraplans.org/sites/default/files/inline-
28   files/SPD_healthplan_2016.pdf (last accessed February 3, 2020).
     00153810.21

                                                  13
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 13 of 38 Page ID #:13




 1 2010 had not been reported to the SSA or the IRS. Upon information and belief,
 2 money deducted from her wages, purportedly for, inter alia, Medicare, Social
 3 Security, Federal income tax, New York State income tax, and New York City income
 4 tax was never remitted to the government. As a result, Plaintiff has suffered a
 5 reduction in the amount of Social Security and Medicare benefits that she is owed.
 6            34.   Plaintiff also noticed that when she was paid through Sessions Payroll,
 7 there were multiple times each year when her earnings were underreported and
 8 contributions were underpaid to the Plans. This resulted in a reduction in the benefits
 9 she was owed under the Plans.
10            35.   Since 2014, Plaintiff has also learned from a number of stand-ins and
11 background actors that they have experienced the same problems.
12            36.   Since 2014, and throughout the applicable statutory period, Plaintiff
13 repeatedly reported the foregoing problems to Sessions Payroll and asked that they be
14 remedied. Sessions acknowledged that they were aware of the problems, and that
15 many people had been affected. Plaintiff also repeatedly complained to the Plans
16 about the problem. Plaintiff and another Class Member even created a website
17 devoted to raising awareness of these issues, and other Class Members posted
18 complaints online.6 However, upon information and belief, no corrective action was
19 taken by Sessions Payroll or the Plans.
20            37.   Finally, on September 3, 2018, Plaintiff reported the foregoing problems
21 to CBS. CBS promised to investigate. Thereafter, Plaintiff followed up with CBS over
22 a dozen times about the status of the investigation. For nearly a year, CBS failed to
23
24   6
    See, e.g., Sessions Payroll’s Failure to Report Income – Affecting Stand-ins in the
25 U.S., STAND-IN CENTRAL (June 3, 2015), available at
   https://standincentral.com/2015/06/03/sessions-payrolls-failure-report-income-
26 affecting-stand-ins-u-s/ (last accessed Feb. 3, 2020); Dave M., Sessions Payroll,
27 YELP (Oct. 29, 2016), available at https://www.yelp.com/biz/sessions-payroll-
   burbank (last accessed Feb. 3, 2020).
28
     00153810.21

                                                14
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 14 of 38 Page ID #:14




 1 provide Plaintiff with any substantive answer or resolution. Finally, in August 2019,
 2 CBS advised Plaintiff that CBS was no longer using Sessions Payroll and that the
 3 problem had been resolved. However, this was false. Upon information and belief,
 4 Plaintiff’s earnings that had been paid through Sessions Payroll still were not fully
 5 reflected on her SSA record, nor were all of her wage deductions remitted to the
 6 proper government agencies. Additionally, her earnings still had not been fully
 7 reported, and employer contributions had still not been fully paid to the Plans.
 8            38.   At all relevant times the Employer Defendants employed Plaintiff and
 9 Class Members and subjected them to the same various policies, procedures, and
10 practices implemented by Defendants that, as alleged herein, were and are in violation
11 of the FLSA, NYLL, ERISA, 26 U.S.C. § 7434, and common law.
12            39.   As is explained above, throughout the applicable statutory period, the
13 Employer Defendants made deductions from Plaintiff’s and Class Members’ wages
14 purportedly for, inter alia, Medicare, Social Security, Federal income tax, New York
15 State income tax, and New York City income tax. Instead of remitting this money to
16 the proper government agencies, it was retained by Employer Defendants. This
17 scheme left Plaintiff and Class Members vulnerable to audits and penalties. They have
18 also suffered a reduction in the Social Security and Medicare benefits they are owed.
19            40.   Additionally, throughout the applicable statutory period, the Employer
20 Defendants failed to pay Plaintiff and Class Members for all of their hours worked
21 over 40 per week at a rate of one-and-one-half times their regular rate of pay. Pursuant
22 to their agreements with Employer Defendants, Plaintiff and Class Members were
23 entitled to additional pay for night time work. In calculating Plaintiff’s and Class
24 Members’ overtime rates of pay, the Employer Defendants failed to include, inter
25 alia, Plaintiff’s and Class Members’ shift differential for the hours they worked at the
26 night time rate. Additionally, as a result of the Employer Defendants’ unlawful
27 deductions from Plaintiff’s and Class Members’ wages, they were not paid for all of
28 their hours worked over 40 per week at a rate of one-and-one-half times their regular
     00153810.21

                                               15
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 15 of 38 Page ID #:15




 1 rate of pay.
 2            41.   Additionally, at the time they hired Plaintiff and Class Members, the
 3 Employer Defendants failed to provide them with a notice of their rates of pay, the
 4 basis thereof, their regular rate of pay, their overtime rate of pay, the names of their
 5 employers, the physical address of their employers’ main office or principal place of
 6 business, and a mailing address if different, and with their employers’ telephone
 7 numbers.
 8            42.   Throughout the applicable statutory period, the Employer Defendants
 9 failed to provide Plaintiff and Class Members with a wage statement each pay period
10 listing the names of their employers, the addresses and phone numbers of their
11 employers, their regular hourly rates of pay, their correct overtime rates of pay, and a
12 description of each of the deductions from their wages that was accurate rather than
13 false and misleading.
14            43.   Throughout the applicable statutory period, the Employer Defendants
15 failed to pay Plaintiff and Class Members all of their wages earned at least semi-
16 monthly as a result of, inter alia, their failure to pay them overtime at the appropriate
17 rate, and their unlawful deductions from and conversion of Plaintiff’s and Class
18 Members’ wages.
19            44.   Throughout the applicable statutory period, the Employer Defendants
20 have willfully filed fraudulent information returns for Plaintiff and Class Members
21 that underreported the amount the Employer Defendants withheld from Plaintiff’s
22 wages for, inter alia, Medicare, Social Security, Federal income tax, New York State
23 income tax, and New York City income tax. The Employer Defendants willfully
24 retained money they deducted from Plaintiff’s and Class Members’ wages instead of
25 remitting it to the proper government agencies.
26            45.   Throughout the statutory period, the Employer Defendants willfully
27 underreported Plaintiff’s and Class Members wages and transmitted less than the full
28 amount of the contributions they owed to the Plans for Plaintiff and Class Members.
     00153810.21

                                               16
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 16 of 38 Page ID #:16




 1            46.   Throughout the statutory period, the Plan Defendants knew or should
 2 have known that the Employer Defendants were not making the full amount of
 3 contributions they owed to the Plans for Plaintiff and Class Members. First, many of
 4 the Plan Defendants held executive level positions with the Employer Defendants,
 5 including, but not limited to, CBS. 7 They would or should have known through their
 6 positions with Employer Defendants that the required contributions were not being
 7 made. Secondly, Plaintiff and other Class Members complained to the Employer
 8 Defendants and Plan Defendants multiple times that the Employer Defendants were
 9 not making the required contributions to the Plans.
10            47.   Plaintiff and another Class Member even created a website devoted to
11 raising awareness of the problem, and other Class Members posted complaints online
12 as well. 8 At the very least, Plan Defendants should have investigated the allegations
13 of improprieties regarding the Employer Defendants’ payments of wages and
14 contributions to the Plans, and insisted that the Employer Defendants contribute all
15 amounts due to the Plan.
16            48.   However, in breach of their fiduciary duties, the Plan Defendants failed
17 to take any meaningful ameliorative action to protect the Plans and Plaintiff and Class
18 Members from the improper suppression of their retirement benefits and health
19 benefits as a result of the Employer Defendants’ intentional suppression of Plan
20 contributions. As a result, Employer Defendants contributed less than the full amount
21 of contributions they actually owed to the Plans for Plaintiff and Class Members. 9
22
     7
         See, e.g., Your Benefits Under the AFTRA Retirement Plan, supra note 5 at 56.
23
     8
24    See, e.g., Sessions Payroll’s Failure to Report Income, supra note 6; Dave M.,
     supra note 6.
25
     9
26  This is not the first time that the trustees of any of the plans have been accused of
   breaching their fiduciary duties. Recently, after conducting an investigation, the
27 United States Department of Labor concluded that the fiduciaries of the SAG
28 Producers Pension Plan and SAG Health Plan breached their fiduciary duties in
     00153810.21

                                                17
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 17 of 38 Page ID #:17




 1            49.   As a direct and proximate result of Defendants’ unlawful actions,
 2 Plaintiff and Class Members have suffered and continue to suffer from loss of
 3 earnings and contributions to the Plans in amounts as yet to be ascertained, but subject
 4 to proof at trial in amounts in excess of the minimum jurisdiction of this Court. They
 5 have also suffered a reduction to the amount of the benefits they are owed under the
 6 Plans.
 7 FAIR LABOR STANDARDS ACT COLLECTIVE ACTION ALLEGATIONS
 8            50.   Plaintiff brings a collective action pursuant to 29 U.S.C. §§ 207 and
 9 216(b) on behalf of a proposed collective defined to include all non-exempt hourly
10 employees who worked for Employer Defendants as “background actors” or “stand-
11 ins” in California or New York at any time from March 30, 2017 until the conclusion
12 of this action (the “FLSA Collective Class” and “FLSA Collective Class Period”).
13            51.   Plaintiff reserves the right to modify the proposed collective definition
14 at a later stage of litigation.
15            52.   Excluded from the FLSA Collective Class are Employer Defendants,
16 their legal representatives, officers, directors, assigns, and successors, or any
17 individual who has or had a controlling interest in Employer Defendants.
18            53.   Plaintiff is a member of the proposed collective she seeks to represent
19 because she worked for Employer Defendants as a non-exempt hourly employee
20 throughout the maximum statute of limitations period. This action may be properly
21 maintained as a collective action on behalf of the FLSA Collective Class because,
22 during the relevant period:
23                  a. Plaintiff and the FLSA Collective Class Members had the same
24                     employers;
25                  b. Plaintiff and the FLSA Collective Class Members were governed by
26
27 violation of ERISA by charging excessive fees. See
28 https://pmcdeadline2.files.wordpress.com/2017/03/sag-pension-watermarked.pdf.
     00153810.21

                                                18
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 18 of 38 Page ID #:18




 1                     the same compensation policies, practices and systems;
 2                  c. Plaintiff and the FLSA Collective Class Members were governed by
 3                     the same payroll policies, practices and systems; and
 4                  d. Employer Defendants’ labor relations and human resources systems
 5                     were centrally-organized and controlled, and controlled the policies
 6                     and practices at issue in this case.
 7            54.   Plaintiff estimates that the FLSA Collective Class, including both current
 8 and former employees over the relevant period, will include thousands of members.
 9 The precise number of members should be readily available from Employer
10 Defendants’ personnel, scheduling, time and payroll records, and from input received
11 from the FLSA Collective Class Members as part of the notice and “opt-in” process
12 provided by 29 U.S.C. §216(b). Given the composition and size of the FLSA
13 Collective Class, its members may be informed of the pendency of this action directly
14 via U.S. mail, e-mail and/or the posting of written notices at Employer Defendants’
15 work sites.
16                       RULE 23 CLASS ACTION ALLEGATIONS
17            55.   Plaintiff brings this class action on behalf of herself and all other
18 similarly situated current and former non-exempt hourly employees who worked for
19 Employer Defendants as “background actors” or “stand-ins” pursuant to Fed. R. Civ.
20 P. 23.
21            56.   Description of the Classes: The classes Plaintiff will seek to certify are
22 currently composed of and defined as follows:
23                  a. All current and former non-exempt hourly employees who worked
24                     for Employer Defendants as “background actors” or “stand-ins” in
25                     New York at any time from March 30, 2014 until the conclusion of
26                     this action (the “New York Wage and Hour Class” and “New York
27                     Wage and Hour Class Period”).
28                  b. All current and former non-exempt hourly employees who worked
     00153810.21

                                                 19
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 19 of 38 Page ID #:19




 1                     for Employer Defendants as “background actors” or “stand-ins” in
 2                     California or New York State at any time from March 30, 2014 until
 3                     the conclusion of this action (the “Fraudulent Information Returns
 4                     Class” and “Fraudulent Information Returns Class Period”).
 5                  c. All participants and beneficiaries of the AFTRA Retirement Plan who
 6                     worked for Employer Defendants as “background actors” or “stand-
 7                     ins” in California or New York at any time from March 30, 2014 to
 8                     the present until the conclusion of this action (the “AFTRA
 9                     Retirement Plan Class” and “AFTRA Retirement Plan Class
10                     Period”).
11                  d. All participants and beneficiaries of the SAG Producers Pension Plan
12                     who worked for Employer Defendants as “background actors” or
13                     “stand-ins” in California or New York at any time from March 30,
14                     2014 to the present until the conclusion of this action (the “SAG
15                     Producers Pension Plan Class” and “SAG Producers Pension Plan
16                     Class Period”).
17                  e. All participants and beneficiaries of the SAG-AFTRA Health Plan
18                     who worked for Employer Defendants as “background actors,”
19                     “stand-ins,” or similar, in California or New York at any time from
20                     March 30, 2014 to the present until the conclusion of this action (the
21                     “SAG-AFTRA Health Plan Class” and “SAG-AFTRA Health Plan
22                     Class Period”).
23            57.   The AFTRA Retirement Plan Class, SAG Producers Pension Plan
24 Class, and the SAG-AFTRA Health Plan Class (collectively the “Plan Classes”), the
25 New York Wage and Hour Class, and the Fraudulent Information Returns Class
26 (collectively the “Classes”) specifically exclude Defendants, any parent, subsidiary,
27 or affiliate of Defendants, any entity in which Defendants have a controlling
28
     00153810.21

                                                20
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 20 of 38 Page ID #:20




 1 interest, or which Defendants otherwise control, any officers, directors, employees,
 2 legal representatives, predecessors, successors, or assignees of Defendants.
 3            58.   Class treatment of Plaintiff’s and Class Members’ claims is appropriate
 4 because the Classes satisfy the requirements of Fed. R. Civ. P. 23.
 5            59.   Each of the Classes is so numerous that joinder of all members would
 6 be impracticable. During the New York Wage and Hour Class Period and the
 7 Fraudulent Information Returns Class Period, Employer Defendants employed
 8 thousands of non-exempt, hourly background actors and stand-ins in New York, and
 9 thousands in California. During the AFTRA Retirement Plan Class Period, the SAG
10 Producers Pension Plan Class Period, and the SAG-AFTRA Health Plan Class
11 Period, there were thousands of non-exempt, hourly background actors and stand-ins
12 employed by Employer Defendants in New York and California who were
13 participants and beneficiaries of each of the Plans. The exact number of members of
14 each of the Classes can be determined through the records Defendants are required
15 to keep in the normal course of business.
16            60.   Plaintiff’s claims are typical of the claims of the members of the
17 Classes she seeks to represent, and she has no interests that are antagonistic to, or in
18 conflict with, the interests of the Classes because:
19                  a. Plaintiff and the members of the Classes all worked as non-exempt
20                     hourly employees for Employer Defendants during the applicable
21                     statute of limitations period;
22                  b. Plaintiff and the members of the Classes performed similar job duties
23                     for Employer Defendants;
24                  c. Plaintiff and the members of the Classes were subject to the same
25                     policies and procedures relating to their work, time and
26                     compensation, which had the common effect of underpaying them for
27                     overtime;
28
     00153810.21

                                                 21
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 21 of 38 Page ID #:21




 1                 d. Plaintiff and the members of the New York Wage and Hour Class
 2                    were subject to the same policies and procedures that resulted in the
 3                    Employer Defendants making unlawful deductions from their wages
 4                    under the NYLL;
 5                 e. Plaintiff and the members of the New York Wage and Hour Class
 6                    were subject to the same policies and procedures related to the wage
 7                    notices and wage statements they received, which had the common
 8                    effect of failing to provide them with the information required under
 9                    the NYLL;
10                 f. Plaintiff and the members of the New York Wage and Hour Class

11                    were subject to the same policies and procedures that resulted in
12                    Employer Defendants failing to timely pay them for all of their wages
13                    earned at least semi-monthly in violation of NYLL § 191(1)(d);
14                 g. Plaintiff and the other Fraudulent Information Returns Class
15                    Members were subjected to Employer Defendants’ policy of willfully
16                    filing fraudulent information returns that underreported the total
17                    amount of the deductions withheld from their wages;
18                 h. Plaintiff was subjected to the same policies and procedures as the
19                    AFTRA Retirement Plan Class Members that resulted in them
20                    receiving improperly depressed Employer contributions to the
21                    AFTRA Retirement Plans;
22                 i. Plaintiff was subjected to the same policies and procedures as the
23                    SAG Producers Pension Plan Class Members that resulted in them
24                    receiving improperly depressed contributions to the SAG Producers
25                    Pension Plan; and
26                 j. Plaintiff was subjected to the same policies and procedures as the
27                    SAG-AFTRA Health Plan Class Members that resulted in them
28
     00153810.21

                                               22
                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 22 of 38 Page ID #:22




 1                     receiving improperly depressed contributions to the SAG-AFTRA
 2                     Health Plan.
 3            61.   There are many questions of law and fact common to the claims of the
 4 members of each of the Classes that concern the legality of policies and practices
 5 applicable to all members of each of the Classes that raise many common questions,
 6 including:
 7                  a. whether Employer Defendants have failed to pay the members of the
 8                     Classes overtime wages owed for all hours they worked over forty
 9                     per workweek;
10                  b. whether Employer Defendants made unlawful deductions from the
11                     New York Wage and Hour Class Members’ wages;
12                  c. whether Employer Defendants have failed to provide the New York
13                     Wage and Hour Class Members with wage notices containing their
14                     regular hourly rates of pay and their overtime rates of pay;
15                  d. whether Employer Defendants have failed to provide the New York
16                     Wage and Hour Class Members with wage statements regarding their
17                     regular hourly rates and overtime rates of pay, their number of regular
18                     hours worked and overtime hours worked, and a truthful description
19                     of the deductions from their wages;
20                  e. whether Employer Defendants converted the New York Wage and
21                     Hour Class Members’ wages;
22                  f. whether Employer Defendants failed to pay the New York Wage and
23                     Hour Class Members their wages earned on a semi-monthly basis;
24                  g. whether Employer Defendants willfully filed fraudulent information
25                     returns for Plaintiff and the other Fraudulent Information Returns
26                     Class Members;
27                  h. whether the Plan Defendants were fiduciaries of their respective Plans
28                     under ERISA;
     00153810.21

                                                23
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 23 of 38 Page ID #:23




 1                  i. whether the Plan Defendants failed to loyally and prudently manage
 2                     the Plans in violation of ERISA;
 3                  j. whether the Plan Defendants knew or should have known that the
 4                     Employer Defendants were not paying the required contributions into
 5                     the Plans;
 6                  k. whether the Plan Defendants breached their fiduciary duties by failing
 7                     to properly respond to the Employer Defendants’ underpayment of
 8                     contributions to the Plans; and
 9                  l. the amount of the losses caused by the Employer Defendants’
10                     underpayment of contributions to the Plans.
11            62.   Plaintiff will fairly and adequately protect the interests of the members
12 of the Classes and has retained competent and experienced counsel for this purpose.
13            63.   Class certification is appropriate under Federal Rule of Civil Procedure
14 23(b)(3) because common questions of law and fact predominate over questions
15 affecting only individual members of the Classes and because a class action is
16 superior to other available methods for the fair and efficient adjudication of this
17 litigation for at least the following reasons:
18                  a. absent a class action, the members of the Classes will essentially be
19                     unable to redress the conduct pled here, the Employer Defendants’
20                     and Plan Defendants’ violations will continue without remedy and
21                     Plaintiff and the members of the Classes will continue to be harmed;
22                  b. a class action will permit an orderly and expeditious administration
23                     of the claims of the members of the Classes, and foster economies of
24                     time, effort, and expense;
25                  c. this lawsuit presents no particularly unusual or difficult issues that
26                     would impede its management as a class action;
27
28
     00153810.21

                                                 24
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 24 of 38 Page ID #:24




 1                  d. Employer Defendants have acted on grounds generally applicable to
 2                     the New York Wage and Hour Class Members, making class-wide
 3                     management appropriate;
 4                  e. Employer Defendants have acted on grounds generally applicable to
 5                     the Fraudulent Information Returns Class Members, making class-
 6                     wide management appropriate; and
 7                  f. Each of the Plan Defendants has acted on grounds generally
 8                     applicable to the members of each of the Plan Classes, making class-
 9                     wide management appropriate.
10            64.   Allowing Plaintiff’s claims to proceed as a class action will be superior
11 to requiring the individual adjudication of the claims of each member of the Classes.
12 Requiring the members of the Classes to individually litigate their claims would
13 require thousands of employees to file and litigate individual actions, which would
14 place an undue burden on Defendants, the members of the Classes, and the Courts.
15 Class action treatment will allow a large number of similarly-situated persons to
16 prosecute their common claims in a single forum simultaneously, efficiently and
17 without the unnecessary duplication of effort and expenses that would be incurred if
18 these claims were brought individually. Moreover, as the damages suffered by each
19 member of each of the Classes is relatively small, the expenses and burdens
20 associated with individual litigation would make it difficult for them to bring
21 individual claims. Further, the presentation of separate actions by each individual
22 member of each of the Classes on an individual basis could create a risk of
23 inconsistent and varying adjudications, establish incompatible standards of conduct
24 for the each of the Defendants, and/or substantially impair or impede the ability of
25 the members of the Classes to protect their interests.
26
27
28
     00153810.21

                                                25
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 25 of 38 Page ID #:25




 1                              FIRST CAUSE OF ACTION
               VIOLATION OF THE FAIR LABOR STANDARDS ACT
 2
      (By Plaintiff, individually, and on behalf of the FLSA Collective Class against
 3                                  Employer Defendants)
 4            65.   Plaintiff incorporates by reference and realleges each and every one of
 5 the allegations contained in paragraphs 1-5, 10-22, 26-27, 33, 35-40, 49, and 50-54 of
 6 this complaint against all Employer Defendants as if fully set forth herein.
 7            66.   Throughout the applicable statute of limitations period, Employer
 8 Defendants have been, and continue to be, “employers” engaged in interstate
 9 commerce and/or in the production of goods for commerce, within the meaning of the
10 FLSA, 29 U.S.C. § 203. At all relevant times, Employer Defendants have employed
11 and continue to employ, non-exempt hourly employees, including Plaintiff and each
12 of the members of the FLSA Collective Class.
13            67.   Plaintiff consented in writing to be a part of this action pursuant to FLSA,
14 29 U.S.C. § 216(b), and attached hereto as exhibit A is a copy of Plaintiff’s Opt-in
15 form. As this case proceeds, it is likely that other individuals will sign consent forms
16 and join as plaintiffs.
17            68.   The FLSA requires each covered employer such as Employer
18 Defendants to compensate all non-exempt hourly employees at a rate of not less than
19 one and one-half times the regular rate of pay for work performed in excess of forty
20 hours per workweek.
21            69.   Plaintiff and the members of the FLSA Collective Class were and are
22 entitled to be paid overtime compensation.
23            70.   Employer Defendants, pursuant to their policies and practices, failed and
24 refused to pay overtime premiums to Plaintiff and the other members of the FLSA
25 Collective Class at a rate of one-and-one-half times their regular rate of pay for all of
26 their hours worked over 40.
27            71.   By failing to compensate Plaintiff and the members of the FLSA
28 Collective Class for overtime compensation, Employer Defendants have violated, and
     00153810.21

                                                 26
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 26 of 38 Page ID #:26




 1 continue to violate, the FLSA, 29 U.S.C. §§ 201, et seq.
 2            72.     The foregoing conduct, as alleged, constitutes a willful violation of the
 3 FLSA, within the meaning of 29 U.S.C. § 255(a).
 4            73.     Plaintiff, on behalf of herself and the FLSA Collective Class, seeks
 5 damages in the amount of their unpaid overtime compensation, pre-judgment and
 6 post-judgment interest, liquidated damages, attorneys’ fees and costs, and such other
 7 legal and equitable relief as the Court deems just and proper pursuant to 29 U.S.C. §§
 8 201, et seq.
 9                               SECOND CAUSE OF ACTION
                        UNPAID OVERTIME IN VIOLATION OF NYLL
10
                          (By Plaintiff, individually, and on behalf of the
11                 New York Wage and Hour Class against Employer Defendants)
12            74.     Plaintiff incorporates by reference and realleges each and every one of
13 the allegations contained in paragraphs 1-5, 10-22, 26-27, 33, 35-40, 49, and 55-64
14 of this complaint against all Employer Defendants as if fully set forth herein.
15            75.     Throughout the applicable statute of limitations period, Plaintiff and the
16 New York Wage and Hour Class Members were “employees” within the meaning of
17 NYLL §§ 2(7), 651(5), 190(2), and 12 N.Y.C.R.R. § 142-2.14.
18            76.     Throughout the applicable statute of limitations period, Employer
19 Defendants were employers within the meaning of NYLL §§ 651(6) and 190(3).
20            77.     Throughout the applicable statute of limitations period, Plaintiff and the
21 New York Wage and Hour Class Members have been entitled to the rights, protections
22 and benefits provided under the NYLL §§ 650 et seq. and 190 et seq.
23            78.     Plaintiff and the other New York Wage and Hour Class Members are not
24 exempt from overtime compensation as established by the commissioner’s wage
25 orders or otherwise provided by New York State law or regulation.
26            79.     The NYLL provides that employees have the following entitlement to
27 overtime premium wages:
28            [a]n employer shall pay an employee for overtime at a wage rate of one
     00153810.21

                                                   27
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 27 of 38 Page ID #:27




 1            and one-half times the employee’s regular rate in the manner and
 2            methods provided in and subject to the exemptions of sections 7 and 13
 3            of 29 U.S.C. 201 et seq. . . .
 4 12 N.Y.C.R.R. § 142-2.2.
 5            80.   Throughout the applicable statute of limitations period, Employer
 6 Defendants willfully violated the NYLL, Article 19, §§ 650, et seq., and 12
 7 N.Y.C.R.R. § 142-2.2, by failing to pay Plaintiff and the other New York Wage and
 8 Hour Class Members all overtime wages of not less than one-and-one-half times their
 9 regular hourly wage for each hour worked in excess of 40 hours per workweek.
10            81.   Employer Defendants have no good faith justification or defense for
11 failing to pay Plaintiff and the New York Wage and Hour Class Members the overtime
12 wages mandated by 12 N.Y.C.R.R. § 142-2.2.
13            82.   Plaintiff and the other New York Wage and Hour Class Members are
14 entitled to recover the full amount of their wage underpayments, plus an award of
15 liquidated damages as provided for by the NYLL, an award of costs and reasonable
16 attorneys’ fees incurred in pursuing this claim, an award of pre-judgment and post-
17 judgment interest paid at the applicable legal rate, and such other equitable relief as
18 the Court deems just and proper.
19                              THIRD CAUSE OF ACTION
                 UNLAWFUL DEDUCTIONS IN VIOLATION OF NYLL
20
         (By Plaintiff, individually, and on behalf of the New York Wage and Hour
21                           Class against Employer Defendants)
22            83.   Plaintiff incorporates by reference and realleges each and every one of
23 the allegations contained in paragraphs 1-5, 10-22, 26-27, 33, 35-39, 49, and 55-64 of
24 this complaint against all Employer Defendants as if fully set forth herein.
25            84.   During the applicable statute of limitations period, Employer Defendants
26 willfully and unlawfully made deductions from the wages of Plaintiff and the other
27 New York Wage and Hour Class Members in violation of NYLL § 193.
28            85.   Such deductions were itemized on Plaintiff’s and the other New York
     00153810.21

                                                28
                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 28 of 38 Page ID #:28




 1 Class Members’ wage statements as, inter alia, “Med.” “S.S.” “Federal” “NY” and
 2 “NYCR” which were purportedly deductions to be paid to the government for
 3 Medicare, Social Security, Federal Income, New York Income, and New York City
 4 Income taxes.
 5            86.   Employer Defendants have willfully retained Plaintiff’s and the other
 6 New York Class Members’ Federal Income Tax, Medicare Tax, Social Security Tax,
 7 State Income Tax, and New York City Income tax deductions.
 8            87.   Employer Defendants failed to remit the money purportedly deducted
 9 from Plaintiff’s and the other New York Wage and Hour Class Members’ wages to
10 the appropriate government agencies.
11            88.   Employer Defendants intended for these deductions to look like
12 deductions for Medicare, Social Security, Federal Income, New York Income, and
13 New York City Income taxes.
14            89.   Employer Defendants’ unlawful deductions from the wages of Plaintiff
15 and the other New York Wage and Hour Class Members were willful within the
16 meaning of NYLL § 663.
17            90.   Plaintiff and the other New York Wage and Hour Class Members are
18 entitled to recover from Employer Defendants all unlawful wage deductions, together
19 with liquidated damages as provided for by the NYLL, pre-judgment and post-
20 judgment interest at the applicable legal rate, attorneys’ fees and costs, and such other
21 legal and equitable relief as the Court deems just and proper.
22                         FOURTH CAUSE OF ACTION
   FAILURE TO PROVIDE WAGE STATEMENTS IN VIOLATION OF NYLL
23
     (By Plaintiff, individually, and on behalf of the New York Wage and Hour
24                       Class against Employer Defendants)
25            91.   Plaintiff incorporates by reference and realleges each and every one of
26 the allegations contained in paragraphs 1-5, 10-22, 26-27, 33, 35-40, 42, 49, and 55-
27 64 of this complaint against all Employer Defendants as if fully set forth herein.
28            92.   NYLL § 195(3) requires employers to furnish each employee with a
     00153810.21

                                               29
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 29 of 38 Page ID #:29




 1 statement with every payment of wages, listing the following: the dates of work
 2 covered by that payment of wages; name of employee; name of employer; address
 3 and phone number of employer; rate or rates of pay and basis thereof, whether paid
 4 by the hour, shift, day, week, salary, piece, commission, or other; gross wages;
 5 deductions; allowances, if any, claimed as part of the minimum wage; and net wages.
 6 For all employees who are not exempt from overtime compensation as established in
 7 the commissioner’s minimum wage orders or otherwise provided by New York state
 8 law or regulation, the statement shall include the regular hourly rate or rates of pay;
 9 the overtime rate or rates of pay; the number of regular hours worked; and the number
10 of overtime hours worked.
11            93.   During the applicable statute of limitations period, Employer Defendants
12 willfully violated NYLL § 195(3) by failing to furnish Plaintiff and the New York
13 Wage and Hour Class Members with a wage statement each pay period listing the
14 foregoing required information, including the name of the employer, the address and
15 phone number of the employer, their regular hourly rate of pay, their correct overtime
16 rate of pay, and a description of each of the deductions from their wages that was
17 accurate rather than false and misleading.
18            94.   Employer Defendants had no good faith justification or defense for
19 failing to provide the wage statements mandated by NYLL § 195(3).
20            95.   Due to Employer Defendants’ willful violations of NYLL § 195(3),
21 Plaintiff and the New York Wage and Hour Class Members are entitled to recover
22 $250.00 each day that Employer Defendants failed to provide them with the required
23 wage statements, or continued to fail to provide them with the required wage
24 statements, up to a total of $5,000.00 each, plus an award of costs and reasonable
25 attorneys’ fees, and injunctive and declaratory relief, as provided for by NYLL §
26 198(1-d).
27
28
     00153810.21

                                                30
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 30 of 38 Page ID #:30




 1                              FIFTH CAUSE OF ACTION
         FAILURE TO PROVIDE WAGE NOTICES IN VIOLATION OF NYLL
 2
         (By Plaintiff, individually, and on behalf of the New York Wage and Hour
 3                           Class against Employer Defendants)
 4            96.   Plaintiff incorporates by reference and realleges each and every one of
 5 the allegations contained in paragraphs 1-5, 10-22, 26-27, 33, 35-41, 49, and 55-64 of
 6 this complaint against all Employer Defendants as if fully set forth herein.
 7            97.   NYLL § 195(1) requires employers to provide employees with a notice
 8 at the time of hire that states their rates of pay and basis thereof, the regular rate of
 9 pay, the overtime rate of pay, the name of the employer, the physical address of the
10 employer’s main office or principal place of business, and a mailing address if
11 different, and the telephone number of the employer.
12            98.   During the applicable statute of limitations period, Employer Defendants
13 willfully violated NYLL § 195(1) by failing to provide Plaintiff and the New York
14 Wage and Hour Class Members with a notice at the time of hire that states their rates
15 of pay and basis thereof, the regular rate of pay, the overtime rate of pay, the name of
16 the employer, the physical address of the employer’s main office or principal place of
17 business, and a mailing address if different, and a telephone number of the employer.
18            99.   Employer Defendants have no good faith justification or defense for
19 failing to provide the notice mandated by NYLL § 195(1). Due to Employer
20 Defendants’ willful violations of NYLL § 195(1), Plaintiff and the New York Wage
21 and Hour Class Members are entitled to statutory damages of $50.00 per employee
22 for each workday following their tenth day of employment on which Employer
23 Defendants failed to provide the required wage notice, up to $5,000.00 each, plus an
24 award of costs and reasonable attorneys’ fees, and injunctive and declaratory relief,
25 as provided for by NYLL § 198(1-b).
26
27
28
     00153810.21

                                                31
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 31 of 38 Page ID #:31




 1                              SIXTH CAUSE OF ACTION
                                        CONVERSION
 2
         (By Plaintiff, individually, and on behalf of the New York Wage and Hour
 3                           Class against Employer Defendants)
 4            100. Plaintiff incorporates by reference and realleges each and every one of
 5 the allegations contained in paragraphs 1-5, 10-22, 26-27, 33, 35-39, 49, and 55-64
 6 of this complaint against all Employer Defendants as if fully set forth herein.
 7            101. Upon information and belief Employer Defendants intentionally
 8 interfered with the rights of Plaintiff and the other New York Wage and Hour Class
 9 Members to ownership of their wages by unlawfully withholding from them sums of
10 money in the amount of the itemized withholdings on their wage statements for
11 “Med.” “S.S.” “Federal” “NY” and “NYCR.”
12            102. Employer Defendants did not remit to the government the sums of
13 money they withheld from the wages of Plaintiff and New York Wage and Hour
14 Class Members in the amount of the itemized withholdings on their wage statements
15 for “Med.” “S.S.” “Federal” “NY” and “NYCR,” but instead retained this money.
16            103. Plaintiff and New York Wage and Hour Class Members had a right to
17 possession of the money Employer Defendants withheld from their wages in the
18 amounts itemized on their wage statements as “Med.” “S.S.” “Federal” “NY” and
19 “NYCR” given that Employer Defendants did not remit the money to the
20 government.
21            104. Plaintiff and New York Wage and Hour Class Members are entitled to
22 an award of monetary damages, special damages, punitive damages, and reasonable
23 attorneys’ fees and costs, and such other legal and equitable relief as the Court
24 deems just and proper.
25                             SEVENTH CAUSE OF ACTION
26          FAILURE TO TIMELY PAY WAGES IN VIOLATION OF NYLL
         (By Plaintiff, individually, and on behalf of the New York Wage and Hour
27                           Class against Employer Defendants)
28            105. Plaintiff incorporates by reference and realleges each and every one of
     00153810.21

                                                32
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 32 of 38 Page ID #:32




 1 the allegations contained in paragraphs 1-5, 10-22, 26-27, 33, 35-40, 43, 49, and 55-
 2 64 of this complaint against all Employer Defendants as if fully set forth herein.
 3            106. During the applicable statutory period, Plaintiff and the New York Wage
 4 and Hour Class Members have been entitled to the rights, protections and benefits
 5 provided under the NYLL §§ 650 et seq. and 190 et seq.
 6            107. Plaintiff and the other New York Wage and Hour Class Members are not
 7 exempt from overtime compensation as established by the commissioner’s wage
 8 orders or otherwise provided by New York State law or regulation.
 9            108. The NYLL provides that:
10            Clerical and other worker.--A clerical and other worker shall be paid the
11            wages earned in accordance with the agreed terms of employment, but
12            not less frequently than semi-monthly, on regular pay days designated in
13            advance by the employer.
14 NYLL § 191(1)(d).
15            109. During the applicable statutory period, Employer Defendants willfully
16 violated NYLL § 191(1)(d) by failing to pay Plaintiff and the other New York Wage
17 and Hour Class Members all wages earned in accordance with the agreed terms of
18 employment, and not less frequently than semi-monthly, on regular pay days
19 designated in advance by the employer.
20            110. Employer Defendants did not have a good faith basis to believe that their
21 underpayment of wages to Plaintiff and New York Wage and Hour Class Members
22 was in compliance with the law.
23            111. Employer Defendants’ underpayment of wages to Plaintiff and New
24 York Wage and Hour Class Members was willful.
25            112. Plaintiff and the other New York Wage and Hour Class Members are
26 entitled to recover from Employer Defendants all unpaid wages, liquidated damages,
27 pre-judgment and post-judgment interest at the applicable legal rate, attorneys’ fees
28 and costs, and such other legal and equitable relief as the Court deems just and proper.
     00153810.21

                                                 33
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 33 of 38 Page ID #:33




 1                              EIGHTH CAUSE OF ACTION
                 FRAUDULENT FILING OF INFORMATION RETURNS
 2
           (By Plaintiff, individually, and on behalf of the Fraudulent Information
 3                        Returns Class against Employer Defendants)
 4            113. Plaintiff incorporates by reference and realleges each and every one of
 5 the allegations contained in paragraphs 1-5, 10-22, 26-27, 33, 35-40, 44, 49, and 55-
 6 64 of this complaint against all Employer Defendants as if fully set forth herein.
 7            114. 26 U.S.C. § 7434(a) provides that:
 8            If any person willfully files a fraudulent information return with respect
 9            to payments purported to be made to any other person, such other person
10            may bring a civil action for damages against the person so filing such
11            return.
12            115. Throughout the applicable statutory period, each year Employer
13 Defendants have willfully filed fraudulent information returns for Plaintiff and
14 Fraudulent Information Returns Class Members that underreported the amount
15 Employer Defendants withheld from Plaintiff’s and Fraudulent Information Returns
16 Class Members’ wages for, inter alia, Medicare, Social Security, Federal income tax,
17 State income tax, and/or City income tax. Employer Defendants willfully retained
18 money they deducted from Plaintiff’s and Fraudulent Information Returns Class
19 Members’ wages instead of remitting it to the government.
20            116. Pursuant to 26 U.S.C. § 7434(b) Plaintiff and Fraudulent Information
21 Returns Class Members are entitled to the greater of $5,000 each per violation or their
22 actual damages sustained plus costs and attorneys’ fees.
23            117. Pursuant to 26 U.S.C. § 7434(d) Plaintiff provided a copy of the
24 Complaint to the Internal Revenue Service upon filing the Complaint with the Court.
25                              NINTH CAUSE OF ACTION
26                                 VIOLATION OF ERISA
        (By Plaintiff, individually, and on behalf of the members of the Plan Classes
27                                 against Plan Defendants)
28            118. Plaintiff incorporates by reference and realleges each and every one of
     00153810.21

                                                 34
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 34 of 38 Page ID #:34




 1 the allegations contained in paragraphs 1-4, 6, 10-32, 34-38, 45-49, and 55-64 of this
 2 complaint against all Plan Defendants as if fully set forth herein.
 3            119. As alleged above, during the Plan Class Period, Plan Defendants were
 4 fiduciaries of the Plans pursuant to ERISA § 402(a)(l), 29 U.S.C. §§ 1102(a)(l) and
 5 1002(21)(A). Thus, they were bound by the duties of loyalty, exclusivity of purpose
 6 and prudence.
 7            120. Yet, contrary to their duties and obligations they failed to loyally and
 8 prudently manage the Plans. Specifically, during the applicable statutory period, Plan
 9 Defendants knew or should have known that the Employer Defendants were not
10 paying the contribution amounts required into the Plans for Plaintiff and Plan Class
11 Members.
12            121.   Rather, they breached their fiduciary duties to prudently manage the
13 Plans by failing to respond appropriately to the underpayment of the Employer
14 Defendants’ contributions.
15            122. As a consequence of their breaches of fiduciary duty alleged in this
16 Count, the Plaintiff and Plan Class Members did not receive the full amount of
17 contributions from the Employer Defendants to which they were entitled, the Plans
18 suffered tremendous losses, and Plaintiff and the Plan Class Members suffered losses
19 to benefits to which they are entitled. If the Plan Defendants had discharged their
20 fiduciary duties to loyally and prudently manage the Plans, significant losses would
21 have been minimized or avoided.
22            123. Pursuant to ERISA §§ 409 and 502(a)(2) and (a)(3), 29 U.S.C. §§
23 1109(a) and 1132(a)(2), (a)(3), and (g), Plan Defendants are liable to restore the losses
24 caused by their breaches of fiduciary duties alleged in this Count, for attorneys’ fees
25 and costs, and to provide other equitable relief as appropriate, including an
26 accounting.
27            124. Pursuant to 29 U.S.C. § 1132(h) Plaintiff provided a copy of the
28 Complaint to the Secretary of Labor and Secretary of the Treasury upon filing the
     00153810.21

                                                35
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 35 of 38 Page ID #:35




 1 Complaint with the Court.
 2                             TENTH CAUSE OF ACTION
                                       ACCOUNTING
 3
        (By Plaintiff, individually, and on behalf of the Classes against Defendants)
 4
 5            125. Plaintiff incorporates by reference and realleges each and every one of
 6 the allegations contained in the preceding and foregoing paragraphs of this complaint
 7 against all Defendants as if fully set forth herein.
 8            126. A balance is due from the Defendants to the Plaintiff and the members
 9 of the Classes.
10            127. The true amount of money owed by Defendants to Plaintiff and the
11 members of the Classes is unknown.
12                                   PRAYER FOR RELIEF
13       WHEREFORE, Plaintiff respectfully prays for an order as follows:
14            1.    Certifying this matter to proceed as a class action;
15            2.    Approving Plaintiff as an adequate class representative of the Classes;
16            3.    Appointing the law firm of Boucher, LLP to serve as Class Counsel;
17            4.    Authorizing Class Counsel to issue notice informing FLSA Collective
18                  Class Members that this action has been filed, of the nature of the
19                  action, and of their right to opt-in;
20            5.    Authorizing Class Counsel to issue a notice informing the New York
21                  Wage and Hour Class Members, Fraudulent Information Returns Class
22                  Members, and Plan Class Members that this action has been filed, of
23                  the nature of the action, and of their right to opt-out of this lawsuit;
24            6.    Finding that Employer Defendants willfully violated the applicable
25                  provisions of the FLSA by failing to pay all required wages to Plaintiff
26                  and the FLSA Collective Class Members;
27            7.    Finding that Employer Defendants willfully violated the applicable
28                  provisions of the NYLL and other New York laws by failing to pay all
     00153810.21

                                                  36
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 36 of 38 Page ID #:36




 1                  required wages to Plaintiff and the New York Wage and Hour Class
 2                  Members;
 3            8.    Finding that Employer Defendants willfully violated 26 U.S.C. §
 4                  7434(a) by filing false informational returns for Plaintiff and
 5                  Fraudulent Information Returns Class Members;
 6            9.    Awarding the maximum statutory, liquidated, and/or punitive damages
 7                  permitted under the FLSA, the NYLL, New York common law, and 26
 8                  U.S.C. § 7434(a);
 9            10.   Finding that Plan Defendants’ willful breaches of their fiduciary duties
10                  violated the applicable provisions of ERISA;
11            11.   Ordering that Plan Defendants make good to the Plans and the
12                  members of the Plan Classes the losses they suffered as a result of their
13                  breaches of their fiduciary duties;
14            12.   Awarding all available compensatory damages in an amount to be
15                  determined;
16            13.   Awarding to Plaintiff the reasonable costs and attorneys’ fees incurred
17                  in litigating this action as provided by the FLSA, NYLL, 26 U.S.C. §
18                  7434, ERISA, and other applicable law;
19            14.   Granting such other relief as may be just and proper, including taxable
20                  costs and interest, as provided by law;
21            15.   Awarding all available equitable and injunctive relief precluding the
22                  continuation of the policies and practices pled in this Complaint;
23            16.   Awarding pre-judgment and post-judgment damages;
24            17.   Maintaining jurisdiction over this action to ensure Defendants’
25 compliance with the foregoing;
26            18.   Ordering an accounting to determine the amount to be returned by
27 Defendants, and the amounts to be refunded and paid to members of the Classes;
28            19.   Awarding any further relief the Court deems just, necessary and
     00153810.21

                                                 37
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 37 of 38 Page ID #:37




 1 proper; and
 2            20.   Granting judgment in favor of Plaintiff and the members of the FLSA
 3 Collective Class, New York Wage and Hour Class, Fraudulent Information Returns
 4 Class, and Plan Classes, on all Counts.
 5 DATED: March 30, 2020                  Respectfully submitted,
 6
                                          BOUCHER LLP
 7
 8
 9                                        By:
10                                              RAYMOND P. BOUCHER
                                                MARIA L. WEITZ
11                                              JEAN M. SEDLAK
12
13
14                                              Attorneys for Plaintiff and the Putative
                                                Class
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     00153810.21

                                                38
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-02965 Document 1 Filed 03/30/20 Page 38 of 38 Page ID #:38




 1                         DEMAND FOR JURY TRIAL
 2
 3 DATED: March 30, 2020             Respectfully submitted,
 4
                                     BOUCHER LLP
 5
 6
 7                                   By:
 8                                         RAYMOND P. BOUCHER
                                           MARIA L. WEITZ
 9                                         JEAN M. SEDLAK
10
11
12                                         Attorneys for Plaintiff and the Putative
                                           Class
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     00153810.21

                                           39
                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
